— Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that she was denied a fair trial by prosecutorial misconduct. The prosecutor’s questioning of witnesses was, at times, unpolished, repetitious and leading but, in light of the overwhelming evidence against defendant and the court’s prompt corrective rulings and instructions to the jury, defendant’s right to a fair trial was not substantially prejudiced. (Appeal from Judgment of Supreme Court, Onondaga County, Gorman, J. — Grand Larceny, 4th Degree.) Present — Denman, P. J., Green, Balio, Fallon and Boehm, JJ.